--------------------------------------------------------------------------------

 
                                                                                    Exhibit
10.1
 
 


FIRST AMENDMENT TO THE CREDIT AGREEMENT
 
FIRST AMENDMENT TO THE CREDIT AGREEMENT (this “First Amendment”), dated as of
June 28, 2006, among GENERAL MARITIME CORPORATION, a Marshall Islands
corporation (the “Borrower”), the lenders party from time to time to the Credit
Agreement referred to below (the “Lenders”), and NORDEA BANK FINLAND PLC, NEW
YORK BRANCH, as Administrative Agent (in such capacity, the “Administrative
Agent”) and as Collateral Agent. Unless otherwise defined herein, capitalized
terms used herein and defined in the Credit Agreement are used herein as therein
defined.
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent have entered
into a Credit Agreement, dated as of October 26, 2005 (the “Credit Agreement”);
and
 
WHEREAS, subject to the terms and conditions set forth below, the parties hereto
wish to amend certain provisions of the Credit Agreement as provided herein;
 
NOW, THEREFORE, it is agreed;
 

A.  
Amendments to the Credit Agreement

 
1.  Section 9.09 of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
“The Borrower will not permit its Consolidated Net Worth at any time to be less
than $500,000,000.”
 
2.  The definition of “Applicable Minimum Net Worth Amount” appearing in Section
11.01 of the Credit Agreement is hereby deleted in its entirety.
 

B.  
Miscellaneous Provisions

 
1.  In order to induce the Lenders to enter into this First Amendment, the
Borrower hereby represents and warrants to each of the Lenders that immediately
after giving effect to this First Amendment (i) all of the representations and
warranties contained in the Credit Agreement and in the other Credit Documents
are true and correct in all material respects on and as of the First Amendment
Effective Date (as defined below) (unless such representations and warranties
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) and (ii) there exists no Default or Event of Default on the First
Amendment Effective Date.
 
2.  This First Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.
 
 

--------------------------------------------------------------------------------


 
3.  This First Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instru-ment. A complete set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent.
 
4.  THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.
 
5.  This First Amendment shall become effective on the date (the “First
Amendment Effective Date”) when:
 
(i) the Borrower and the Required Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile transmission) the same to the Administrative Agent at the
Notice Office; and
 
(ii) the Borrower shall have paid to the Administrative Agent and the Lenders
all fees and reasonable out-of-pocket costs and expenses (including, without
limitation, the reasonable legal fees and expenses of White & Case LLP and the
fee set forth in Section B.6 below) pay-able to the Administrative Agent and the
Lenders to the extent then due.
 
6.  The Borrower hereby covenants and agrees, so long as the First Amendment
Effective Date occurs, to pay to each Lender which has executed and delivered to
the Administrative Agent (or its designee) a counterpart hereof by 12:00 Noon
(New York time) on June 28, 2006 a non-refundable cash amendment fee equal to
0.075% of the sum of its Commitment, which fee shall not be subject to
counterclaim or set-off, or be otherwise affected by, any claim or dispute
relating to any other matter and shall be paid by the Borrower to the
Administrative Agent for distribution to such Lenders on the First Amendment
Effective Date.
 
7.  From and after the First Amendment Effective Date, all references in the
Credit Agreement and in the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement as modified hereby.
 
* * *
 


 



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this First Amendment to be duly
executed and delivered as of the date first above written.
 

 
GENERAL MARITIME CORPORATION
 
 
By: /s/ John C. Georgiopoulos                                             
    Name: John C. Georgiopoulos
    Title: Executive Vice President
   

 



 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, Individually and as Administrative
Agent
 
 
By: /s/ Hans Christian Kjelsrud                                  
    Name: Hans Christian Kjelsrud
    Title: Senior Vice President
 
By:/s/ Anne Engen                                                       
   Name: Anne Engen
   Title: Vice President



 
 



--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS JUNE 28, 2006, TO THE CREDIT
AGREEMENT, DATED AS OF OCTOBER 26, 2005, AMONG GENERAL MARITIME CORPORATION, THE
LENDERS PARTY THERETO AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT AND COLLATERAL AGENT
 
                       NAME OF INSTITUTION:


                        ALLIANCE & LEICESTER COMMERICIAL BANK PLC
 
                        By: /s/ Andrew
Swann                                                                  
                    Name: Andrew Swann
                    Title:   Director of Syndicated and Specialised Lending
 
                   ALLIED IRISH BANKS p.l.c.
 
                    By: /s/ Eleanor
O’Connell                                         
                    Name: Eleanor O’Connell
                    Title:   Associate Director
 
                    BAYERISCHE HYPO-und VEREINSBANK AG
 
                    By: /s/ Silvana Nicolini                                
     
                    Name: Silvana Nicolini
 
                    By: /s/ Martin Borchert                                     
                    Name: Martin Borchert
 
 
                    CITIBANK, N.A.
 
                    By: /s/ Robert Malleck                                   
                    Name: Robert Malleck
                    Title:   Vice President
 
                    CREDIT INDUSTRIEL ET COMMERCIAL,
                     NEW YORK BRANCH
 
                    By: /s/ Max Aupoix                                     
     
                    Name: Max Aupoix
                    Title:   Vice President
 
                    By: /s/ Adrienne Molloy                                 
                    Name: Adirenne Molloy
                    Title:   Vice President
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
                    DANISH SHIP FINANCE A/S
                    (DANMARKS SKIBSKREDIT A/S)
 
                    By: /s/ Ole Staergaard                                 
     
                    Name: Ole Staergaard
                    Title:   Vice President
 
                    By: /s/ Denis Donbo                                        
                    Name: Denis Donbo
                    Title:   SVP
 
                    DnB NOR BANK ASA
 
                    By: /s/ Nikolai A. Nachamkin                              
                    Name: Nikolai A. Nachamkin
                       Title: Senior Vice President
 
                    By: /s/ Tor Ivar Hansen                                  
     
                    Name: Tor Ivar Hansen
                    Title:   Assistant Vice President
 
                    DRESDNER BANK AG in HAMBURG
 
                    By: /s/ Jens von Have                                  
     
                    Name: Jens von Have
                    Title:   Assistant Director
 
                    By: /s/ Barbara Sorge                                  
     
                    Name: Barbara Sorge
                    Title:   Assistant Director
 
                    FORTIS CAPITAL CORP.
 
                    By: /s/ Carl Rasmussen                                      
     
                    Name: Carl Rasmussen
                    Title:   Senior Vice President




                    By: /s/ Svein
Engh                                                    
                    Name: Svein Engh
                    Title:   Managing Director
 



--------------------------------------------------------------------------------

 
 
 
                            THE GOVERNOR and COMPANY of the BANK of SCOTLAND


                    By: /s/ Martin
Strevens                                            
                    Name: Martin Strevens
                    Title:   Associate Director
 
                    HSH NORDBANK AG
 
                    By: /s/ Uta Urbaniak                                     
     
                    Name: Uta Urbaniak
                    Title:   Vice President
 
                    By: /s/ Thorsten Lundius                                  
                    Name: Thorsten Lundius
                    Title:   Vice President
 
                    LLOYDS TSB BANK PLC


                    By: /s/ Anthony
Stevens                                                
                    Name: Anthony Stevens
                    Title:   Manager, Portfolio Management


                    By: /s/ Adrian
Alcock                                                   
                    Name: Adrian Alcock
                    Title:   Head of Portfolio Management
 
                    NATEXIS BANQUES POPULAIRES


                    By: /s/ Knut
Mathiassen                                                    
                    Name: Knut Mathiassen
                    Title:   Deputy Head of Shipping Finance
 
                    By: /s/ Julien
Duquenne                                                    
                    Name: Julien Duquenne
                    Title:   Vice President
 
                    THE ROYAL BANK of SCOTLAND p.l.c.
 
                    By: /s/ Adrian
Meadows                                                          
                    Name: Adrian Meadows
                    Title:   Director, Ship Finance Portfolio Management
 
                         SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
 
                     By: /s/ J.
Pratt                                                                 
                    Name: J. Pratt
                    Title:   Chief Executive


                    By: /s/ S. B.
Wakefield                                                 
                    Name: S.B. Wakefield
                    Title:   Global Head of Acquisition Finance
 
                    SUMITOMO MITSUI BANKING CORPORATION


                    By: /s/ David A. Buck                                   
     
                    Name: David A. Buck
                    Title:   Senior Vice President

 
 
 
 